Citation Nr: 0026997	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  99-09 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to a service-connected right 
knee disability.  

3.  Entitlement to service connection for a skin disorder.  

4.  Determination of a proper initial rating for a right knee 
disability, characterized as chondromalacia of the right knee 
with degenerative changes, currently assigned a 10 percent 
evaluation.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which ultimately granted an initial 10 percent 
evaluation for the veteran's right knee disability, and 
denied the remaining benefits sought.  The veteran filed a 
timely appeal, and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  

As a preliminary matter, the Board observes that in his 
notice of disagreement of December 1998, the veteran included 
a claim for service connection for pes planus.  This issue 
has not yet been addressed by the RO.  In addition, in his 
substantive appeal, the veteran indicated that he wished to 
appeal the RO's denial of his claim for service connection 
for post-traumatic stress disorder (PTSD).  However, at that 
time, a statement of the case with respect to that issue had 
not been provided.  Accordingly, such disagreement as 
contained in the March 1999 VA Form 9 must be regarded as a 
notice of disagreement in connection with the claim for 
service connection for PTSD.  

A statement of the case addressing the veteran's claim for 
service connection for PTSD was subsequently issued in July 
1999.  No substantive appeal regarding that issue has yet 
been received.  Therefore, as the issues of entitlement to 
service connection for pes planus and for PTSD have not been 
developed for appellate review, they are referred back to the 
RO for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolutions 
of the issues on appeal have been obtained by the RO.  

2.  There is currently no competent medical evidence of a 
diagnosis of bilateral hearing loss.  

3.  There is no competent medical evidence of a diagnosis of 
any left hip disorder.  

4.  There is no competent medical evidence of a diagnosis of 
any skin disorder.  

5.  The veteran's service-connected right knee disability is 
objectively shown to be productive of degenerative changes 
with some minimal functional impairment due to pain, but is 
not productive of any recurrent subluxation or lateral 
instability.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The veteran's claim for service connection for a left hip 
disorder, claimed as secondary to his service-connected right 
knee disability, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

3.  The veteran's claim for service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

4.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's service-connected right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010 and 5257 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  The threshold question which must be 
answered is whether the veteran has submitted well-grounded 
claims for service connection.  The veteran has the "burden 
of submitting evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded."  See 
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § [5107]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the 
absence of a well-grounded claim, there is no duty to assist 
the claimant in developing facts pertinent to the claim, and 
the claim must fail. See Epps v. Gober, 126 F.3d 1464 (1997); 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v. 
Brown, 8 Vet. App. 563, 568 (1995) (en banc).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps, supra.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
489, 507 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  


a.  Bilateral Hearing Loss

In cases in which a veteran served on active duty for 90 days 
or more, and an organic disease of the central nervous 
system, including sensorineural hearing loss, develops to a 
degree of 10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  See 38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

The veteran's service medical records are completely negative 
for any indication of bilateral hearing loss.  The veteran 
has not submitted any clinical treatment records showing a 
diagnosis of bilateral hearing loss.  The veteran underwent 
VA rating examinations in June 1970, January 1999, and in 
August 1999.  Those examination reports fail to contain any 
medical diagnoses of hearing loss to include the definition 
of hearing loss as a disability for VA benefits purposes set 
forth at 38 C.F.R. § 3.385 (1999).  

The Board has evaluated the foregoing, and concludes that the 
veteran has failed to submit evidence of a well-grounded 
claim for service connection for bilateral hearing loss.  As 
noted above, none of the clinical treatment records show any 
sort of hearing loss either before or after service.  Absent 
a medical diagnosis that he currently suffers from hearing 
loss constituting a present disability, the veteran's claim 
is not well grounded, and must be denied on that basis.  See 
generally Brammer v. Derwinski, 3 Vet. App. 223, 224 (1992).  

b.  Left Hip Disorder, Secondary to Service-Connected
Right Knee Disability

Service connection may also be granted for a disorder shown 
to be proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310 (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder that was either caused or aggravated by a service-
connected disability.  See generally Allen v. Brown, 7 Vet. 
App. 439 (1997).  

The veteran contends, in substance, that he currently suffers 
from a left hip disorder as a result of his now service-
connected right knee disability.  The veteran's service 
medical records are completely negative for any indication of 
a left hip disorder.  Post-service clinical treatment records 
dating from March 1970 through January 1980 show that the 
veteran was seen for treatment involving his right knee, but 
those records are silent with respect to his left hip.  

The veteran underwent VA rating examinations in January 1999 
and in August 1999.  In the psychiatric portion, he indicated 
that he suffered from a left hip disorder as a result of his 
service-connected right knee disability.  However, no 
findings with respect to the left hip were offered, and no 
diagnoses with respect to the left hip were rendered.  The 
report of the August 1999 rating examination likewise shows 
that the veteran gave a history of left hip problems which he 
stated were due to his service-connected right knee 
disability.  He complained of experiencing pain in his left 
hip at the time of the examination, but was not found to have 
any problems on examination.  He was shown to have full range 
of motion in both hips.  No diagnosis with respect to the 
left hip was offered.  

The Board has evaluated the foregoing, and concludes that the 
veteran has not submitted evidence of a well-grounded claim 
for service connection for a left hip disorder, claimed as 
secondary to his service-connected right knee disability.  As 
noted, he has failed to submit any evidence of a present 
disability with respect to his left hip.  The service medical 
and post-service clinical treatment records are completely 
negative for any left hip disorder.  Likewise, while the 
reports of the January and August 1999 rating examinations 
contain the veteran's reports of problems in his left hip, no 
diagnoses with respect to the left hip were offered.  
Moreover, in August 1999, he was shown to have full range of 
motion in both hips.  

The Board observes that pain, in and of itself, without any 
physical findings is not a disability for VA purposes.  See 
Esteban-Benitez v. West, 13 Vet. App. 282 (1999).  Even if 
pain in the veteran's left hip were objectively found on 
examination, such would not constitute a disability for VA 
benefits purposes.  Therefore, the Board finds that absent a 
showing, through medical evidence, of a present disability 
with respect to the left hip, the veteran's claim is not well 
grounded, and is therefore denied.  See generally Epps, 
supra; Brammer, supra.  

c.  Skin Disorder

The veteran claims that he incurred a chronic skin disorder, 
diagnosed as urticaria, in service.  His service medical 
records show that in January 1968, he was treated for a rash, 
later diagnosed as urticaria or hives, on his feet and arms.  
No etiology for that disorder was offered, although it was 
speculated at the time that the disorder might have been the 
result of a penicillin injection given shortly before the 
incurrence.  In any event, the veteran's service medical 
records fail to show any recurrences of the 'urticaria' after 
January 1968, and the report of the service separation 
examination does not indicate the presence of any skin 
disorder.  

Clinical treatment records dating from March 1970 through 
January 1980 are completely negative for any indication of a 
skin rash or other skin disorder.  In addition, VA rating 
examination reports dated in June 1970, January 1999, and in 
August 1999 fail to disclose the presence of any current skin 
disorder.  In short, there is no medical evidence of a 
current disability with respect to a skin disorder.  

The Board has evaluated the medical evidence as discussed 
above, and concludes that the veteran has failed to submit 
evidence of a well-grounded claim for service connection for 
a skin disorder.  The Board recognizes that the veteran was 
seen in January 1968 for what was diagnosed as urticaria.  
However, his service medical records fail to document any 
recurrence of that disorder after January 1968, and the 
contemporaneous clinical treatment records and VA rating 
examination reports are likewise silent for any such 
disorder.  Accordingly, absent any medical evidence showing 
the presence of a current disability etiologically linked to 
the veteran's active service, his claim is denied as not well 
grounded.  See Epps, supra; Brammer, supra.  

d.  Conclusion

Any lay statements submitted by the veteran that he currently 
suffers from bilateral hearing loss, a skin disorder, or a 
left hip disorder that were incurred either as a result of 
his active service or due to a service-connected disability, 
do not constitute medical evidence.  As a lay person, lacking 
in medical training and expertise, the veteran is not 
competent to address an issue requiring an expert medical 
opinion, to include medical diagnoses or opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Accordingly, absent medical evidence of the 
existence of the claimed disorders, with competent medical 
evidence showing a nexus or link between those disorders and 
the veteran's active service, to include service-connected 
disabilities, the veteran's claims are not well grounded, and 
are therefore denied on that basis.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection.  The Board has not been made aware of any 
additional relevant evidence which is available in connection 
with those claims, and which could serve to well ground the 
veteran's claims.  In the absence of well-grounded claims, 
the VA has no duty to assist the veteran in the development 
of evidence with respect to those claims.  See 38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 
140 (1994).  For this reason, the Board finds that in the 
absence of well-grounded claims for service connection, the 
veteran's argument that he must be afforded contemporaneous 
VA rating examinations regarding the claimed disabilities 
discussed above is lacking in merit.  In addition, the Board 
views its discussion as sufficient to inform the veteran of 
the evidence necessary to complete well-grounded claims for 
service connection.  


II.  Determination of a Proper Initial Rating, Right Knee

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a), and if so, whether the VA 
has properly assisted him in the development of his claim.  
An allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 628, 632 
(1992).  Accordingly, the Board finds that the veteran has 
presented a claim that is well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and statements made by the veteran in support 
of his claim.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See 
38 U.S.C.A. § 5107(a); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Moreover, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations upon which 
ratings are based adequately portray the anatomical damage 
and functional loss with respect to all of these elements.  
The functional loss may be due to absence of part or all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the schedular criteria, may consider 
granting a higher evaluation in certain cases in which 
functional loss due to pain is demonstrated.  

The record shows that the veteran suffers from a right knee 
disability resulting from an injury sustained in service.  
That knee disability has been characterized as chondromalacia 
of the right patella with degenerative changes.  Service 
connection for the veteran's right knee disability was 
granted by a November 1998 rating decision, and an initial 
noncompensable evaluation was assigned, effective from June 
15, 1998.  The veteran appealed that decision, contending in 
substance, that the severity of his right knee disability was 
more severe than indicated by the noncompensable evaluation.  
He requested that he be afforded an additional VA rating 
examination, and was subsequently assigned an increased 10 
percent initial evaluation, by a February 1999 rating 
decision.  That rating decision took into account 
degenerative changes of the right knee which were found to be 
related to the service-connected disability.  The veteran 
continued his appeal, contending that the initial 10 percent 
evaluation does not adequately reflect the severity of his 
disability.  

In support of his claim for service connection, the veteran 
submitted clinical treatment records dating from March 1970 
through January 1980 showing that he had been seen regularly 
for treatment for problems involving his right knee.  Those 
records show that the veteran's treating physicians suspected 
that he had sustained a probable tear of his medial meniscus, 
and that an arthrotomy was recommended.  In July 1973, he was 
found to have calcification of a central portion of the 
patella on the joint surface side.  In addition, he had mild 
crepitation with active extension and flexion with moderate 
effusion.  No ligamentous instability was detected.  The 
treating physician concluded with a diagnosis of 
chondromalacia of the right patella, calcification of an old 
chondroplasty of the right patella, and effusion secondary to 
the chondromalacia and calcification.  In January 1980, the 
veteran was found to have sustained a mild sprain of his 
right knee.  No effusion or bony abnormalities were 
indicated, and he had a full range of motion without 
ligamentous instability.  No other clinical treatment records 
were submitted, and there was no indication that the veteran 
was currently undergoing further treatment with respect to 
his right knee.  

The veteran underwent a VA rating examination in January 
1999.  The report of that examination shows that the veteran 
gave a history of having injured his right knee after exiting 
a helicopter in combat in Vietnam.  The veteran reported 
having undergone surgery on his right knee in January or 
February 1970, and indicated that he experienced episodic 
pain and locking of his knee over the past two years.  On 
examination, there was no joint effusion.  The veteran had 
three healed vertical surgical scars.  Range of motion was 
from 0 degrees of extension to 125 degrees of flexion.  The 
ligaments appeared stable.  The examiner concluded with 
diagnoses of status-post knee injury in 1968, and status-post 
surgical repair of the right knee in 1970.  On X-ray 
examination, the veteran was shown to have mild to moderate 
degenerative changes involving all three compartments of the 
knee joint.  

The veteran underwent an additional VA rating examination in 
August 1999.  The report of that examination shows that the 
veteran continued to complain of experiencing pain and 
intermittent swelling and locking of his right knee.  The 
veteran reported that he had last been treated for his right 
knee in 1978, and that he currently took over the counter 
aspirin to treat his pain.  On examination, the veteran was 
observed to walk with a slight limp, but did not otherwise 
use any assistive devices such as a cane, crutches, or 
corrective shoes.  No warmth, erythema, or tenderness were 
shown.  There was no joint effusion.  Crepitus was shown, but 
there was no quadriceps atrophy.  The veteran had 0 degrees 
of extension and 110 degrees of flexion.  The examiner 
concluded with diagnoses of degenerative arthritis and soft 
tissue calcification in the right knee.  

At the time service connection for the veteran's right knee 
disability was established, he was evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999).  Under Diagnostic Code 
5257, a 10 percent evaluation is assigned for slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation is assigned for moderate recurrent subluxation or 
lateral instability.  A 30 percent evaluation, the highest 
available under Diagnostic Code 5257, is contemplated for 
severe symptoms.  Id.  

However, on examination, he was not shown to have experienced 
any recurrent subluxation or lateral instability.  In fact, 
all treatment records and both contemporaneous VA rating 
examination reports show that the veteran did not have any 
ligamentous instability.  He was shown to have mild to 
moderate degenerative changes in his right knee, and by a 
February 1999 rating decision, he was thereafter rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999).  The change 
in the evaluative criteria appears to have been intended to 
more accurately reflect the nature of the veteran's right 
knee disability, as Diagnostic Code 5010 also involved 
limitation of motion.  The RO considered opinions by the VA 
General Counsel regarding the effects of functional 
limitation of motion outlined in VAOPGPREC 23-97 and 
VAOPGPREC 9-98.  By those opinions, the VA General Counsel 
stated that when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion which at least meets the criteria for a zero-
percent rating under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  (VAOPGPREC 23-97).  
Further, by VAOPGPREC 9-98, the General Counsel determined 
that even in situations in which the claimant technically has 
full range of motion, but where the motion is inhibited by 
pain, a compensable rating for arthritis under Diagnostic 
Codes 5003 and 5010 and 38 C.F.R. § 4.59 (1999) would still 
be available.  

Here, it has been found that while the veteran was shown to 
have degenerative changes in his right knee, he was not shown 
to experience any recurrent subluxation or lateral 
instability.  Indeed, when service connection for 
chondromalacia of the right knee was granted by the November 
1998 rating decision, the veteran was not actually shown to 
have recurrent subluxation or lateral instability.  
Accordingly, as reflected in the February 1999 rating 
decision and statement of the case, the veteran was found to 
be entitled to a 10 percent  evaluation for his right knee 
disability on the basis of having arthritis with complaints 
of pain under 38 C.F.R. § 4.71a, Diagnostic Code 5010, but 
not an additional separate evaluation under Diagnostic Code 
5257 in the absence of subluxation or lateral instability.  
The effect of the RO's decision as set forth in the February 
1999 decision was to change the rating criteria to more 
accurately reflect the nature of the veteran's disability as 
actually demonstrated on clinical examinations, taking into 
account the limiting effects of pain and arthritis, but not 
assigning separate ratings, as they were not supported by the 
objective evidence.  See Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  The veteran was assigned a 10 percent 
evaluation based primarily on his functional impairment due 
to his degenerative changes in the right knee.  

The Board observes that the adjustment of a rating to reflect 
more accurately a specific disability picture does not result 
in a new rating or the severance of the old rating.  See 
Gifford v. Brown, 6 Vet. App. 269, 271 (1994).  In Gifford, 
the Board notes that the veteran's disability was more 
accurately identified, but the diagnostic code under which he 
was rated did not change.  In the present case, the veteran's 
disability itself, chondromalacia of the right knee, has not 
changed.  However, the rating criteria have been changed to 
more accurately reflect the actual symptomatology.  The 
holding of the Court in Sanders v. West, No 99-270 (U.S. Vet. 
App. May 9, 2000), suggests that where the rationale for 
changing a diagnostic code is properly set forth, it is not 
necessary to remand the case for a more complete explanation 
for such action.  

Here, the Board finds that changing the diagnostic code under 
which the veteran was rated was not analogous to, and did not 
constitute, a severance of service connection under 
Diagnostic Code 5257, as the same service connected 
disability is still being evaluated, only under a more 
appropriate diagnostic code.  Further, under Diagnostic Code 
5257, the veteran was not, and would not be entitled to a 
compensable evaluation as he lacks any of the symptomatology 
required for a compensable evaluation under those criteria.  
By changing the diagnostic code under which his right knee 
disability has been evaluated, it was determined that the 
severity of the veteran's right knee disability warranted 
initial assignment of an increased initial evaluation of 10 
percent, but no more than 10 percent.  

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010, X-
ray evidence showing involvement of 2 or more major joints or 
2 or more minor joint groups warrants assignment of a 10 
percent evaluation.  Assignment of a 20 percent evaluation is 
appropriate upon a showing of X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  Id.  

The Board has evaluated the foregoing, and concludes that the 
preponderance of the evidence is against assignment of an 
initial evaluation in excess of 10 percent for the veteran's 
right knee disability, diagnosed as chondromalacia of the 
right knee with degenerative changes.  As noted, the 
veteran's right knee has not been shown to be ankylosed, and 
he has not been shown to experience any recurrent subluxation 
or lateral instability.  His range of motion in the right 
knee was from 0 to 125 degrees in January 1999 and from 0 to 
110 degrees in August 1999.  

Normal range of motion of the knees is from 0 to 140 degrees, 
as set forth in 38 C.F.R. § 4.71, Plate II (1999).  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999), a 
noncompensable evaluation is assigned where flexion of the 
leg is limited to 60 degrees.  Where flexion is limited to 45 
degrees, a 10 percent evaluation is contemplated, and a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  Further, a 30 percent evaluation, the highest 
rating available under Diagnostic Code 5260, is warranted 
where flexion is limited to 15 degrees.  Id.  In addition, 
limitation of extension is addressed under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).  However, as the veteran has 
consistently been shown to have full extension, such criteria 
will not be discussed.  

In any event, the veteran's flexion of 125 and 110 degrees in 
January and August 1999, respectively, show only 15 and 30 
degree loss of flexion.  Therefore, under Diagnostic Code 
5260, the veteran would not be entitled to a compensable 
evaluation.  In any event, the Board concludes that the 
veteran's primary disability involves some functional 
impairment due to degenerative changes and pain, and that the 
preponderance of the evidence reflects the initially assigned 
10 percent evaluation under Diagnostic Code 5010 is 
appropriate, and that the evidence is against assignment of a 
higher rating under any other diagnostic code.  Accordingly, 
the veteran's appeal with respect to a determination of a 
proper initial rating for his right knee disability is 
denied.  

The potential application of Title 38 of the Code of Federal 
Regulations (1999), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999), have been considered.  The Board has 
carefully considered the evidence presented as well as the 
veteran's contentions as advanced by his attorney.  The Board 
finds, however, that there has been no showing that the 
disability under consideration, a right knee disability, has 
necessitated frequent periods of hospitalization, has 
resulted in marked interference with employment, or otherwise 
renders impracticable the regular schedular standards.  The 
Board recognizes that the veteran has complained of 
experiencing pain and occasional 'locking' in his right knee.  
However, the Board observes that there is currently a full 
range of ratings which contemplate higher disability 
evaluations for the veteran's right knee disability.  The 
evidence presented fails to show a disability picture of such 
severity as to warrant a higher evaluation.  Therefore, in 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted 
here.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claim for an increased initial rating for his right knee 
disability, the benefit of the doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Should the veteran's 
disability picture change, he may apply at any time for an 
increase in his assigned disability rating.  See 38 C.F.R. 
§ 4.1.  At present, however, the Board finds no basis upon 
which to grant an initial disability evaluation in excess of 
10 percent for the veteran's right knee disability, diagnosed 
as chondromalacia of the right knee with degenerative 
changes.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral hearing loss is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a left hip disorder, claimed as 
secondary to a service-connected right knee disability, is 
denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a skin disorder is denied.  

The currently assigned 10 percent evaluation for the 
veteran's right knee disability is appropriate, and 
entitlement to an evaluation in excess of 10 percent is 
denied.  



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

